Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.:
                                                   ------
  INNA PILIPENKO,
  and all others similarly situated;

          Plaintiffs,

   vs.

   GLOBAL HEALTHCARE ADVISORS, LLC,
   an active Delaware limited liability company; and
   LAWRENCE CARTER, individually;

          Defendants.
  -----------------------''
                                             COMPLAINT

          Plaintiff, INNA PILIPENKO, on behalf of herself and all others similarly situated, brings

   this individual and collective action for willful violations under the Fair Labor Standards Act,

  (hereinafter referred to as the "FLSA") against GLOBAL HEAL'n-ICARE ADVISORS, LLC,

   and LAWRENCE CARTER, individually (collectively referred to as "Defendants").

                                            INTRODUCTION

          I.      Plaintiff worked for Defendants as a non-exempt, Executive Assistant.

          2.      Plaintiffs duties included, but were not limited to, things such as providing

  administrative support to Defendant, Larwrence Carter.

          3.      Plaintiff's duties did not involve having discretion or independent judgment on

   matters of significance to Defendants.

          4.      Plaintiff brings this lawsuit on behalf of herself and all other similarly situated

   employees of Defendants, who performed similar duties to, and/or who were paid in the same

   improper manner as Plaintiff.

                                                   1
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 11




          5.      Defendant has a policy and practice of failing to pay PlaintitT and similarly

   situated employees minimum wage for all hours worked and overtime compensation for all hours

   worked on excess of forty (40) in a given workweek.

          6.      This lawsuit is brought as a collective action under the FLSA to recover minimum

   wage and overtime compensation owed to Plaintiff and similarly situated employees.

          7.      Plaintiff will seek conditional certification and notice to an opt-in class of hourly

   paid workers pursuant to the FLSA, 29 U.S.C. § 216(b), who were employed by Defendants

   during the three-year period preceding the filing of this action ("Relevant Liability Period").

          8.      Additionally, Plaintiff engaged in protected activity when she asked Defendant

   Carter when she would be paid for hours worked.

          9.      In response, Defendant Carter told Plaintiff she was being insubordinate and then

   ultimately terminated Plaintiff.

           I 0.   Thus, Defendant Carter retaliated against Plaintiff under the FLSA.

                                      JURISDICTION AND VENUE

           I I.   The FL.SA authorizes court actions by private parties to recover damages under

   the FLSA 's wage and hour and retaliation provisions.

           12.    This Court has jurisdiction over Plaintiff's FLSA claims pursuant lo 29 U.S.C. §

   216(b) and 28 U.S.C. § 1331.

           13.    Venue is proper in the Southern District of Florida because Defendant, GLOBAL

   1-IEALTCARE ADVISORS, LLC, has its principal place of business in this District, provides

   services in this District and is thus considered a resident of this District. Additionally, all of or a

   substantial portion of the acts that form the basis of this action took place in this District. Finally,

   upon information and belief, Defendant, CARTER is a resident of this District.



                                                      2
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 11




                                             PARTIES

          14.     Plaintiff is an adult resident of Miami-Dade County, Florida and worked for

  Defendants from February 2016 until her termination on September 6, 2019.

          15.     Plaintiff was a covered employee within the meaning of the FLSA.

          16.     During the Relevant Liability Period, Defendants failed to pay PlaintilT and

  similarly situated employees minimum wage for all hours worked and overtime for all hours

  worked in excess of forty ( 40) in a given work week.

          17.     Defendant, GLOBAL HEALTHCARE ADVISORS, LLC is covered employer

  under the FLSA.

          18.     During the Relevant Liability Period, Defendants employed two or more persons,

  including Plaintiff, and has "had employees handling, selling or otherwise working on goods or

  materials that have been moved in or produced for commerce by any persons," as defined in 29

  U.S.C. § 203(s)(l)(A)(i).

          19.     During the Relevant Liability Period, Defendants achieved annual gross sales

  made or business done of not less than $500,000.00, in accordance with U.S.C. §

  203(s)( 1)(A)(ii).

          20.     Defendant, LA WRENCE CARTER, is an individual who is a resident of Florida.

          21.     CARTR is the sole member of GLOBAL HEALTCARE ADVISORS, LLC.

          22.     CARTER is an employer as that term is defined by the FLSA insofar as he has

  complete control of the business, makes day to day decisions, has direct control of Plaintiff, sets

  Plaintifrs hours and fired Plaintiff.




                                                  3
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 11




                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

           23.   Defendants operate a healthcare consulting/advisory company in Miami-Dade

  County, Florida

           24.   During the relevant limitations period, Defendants have employed numerous non-

  exempt workers.

           25.   Plaintiff, and those similarly situated, are non-exempt employees, and therefore

  entitled to additional compensation for all hours worked over forty (40) in a given work week.

           26.   Defendants failed to pay Plaintiff and the putative class minimum wage for all

  hours worked and overtime compensation for all hours worked in excess of forty (40) in a given

  work week.

           27.   Plaintiff and all other similarly situated individuals routinely work over forty (40)

  hours in a work week but were not paid overtime wages for all of that work.

           28.   Plaintiff and all other similarly situated individuals routinely arc not paid

  minimum wage for all hours worked.

           29.   Specifically, Plaintiff is supposed to be paid a designated amount for the forty

  (40) hours per work week.

           30.   Defendants, however, refused to pay Plaintiff anything for hours worked.

           31.   Specifically, Plaintiff was paid semi-monthly, on the first and fifteenth of every

  month.

           32.   Defendants then started to pay Plaintiff infrequently.

           33.   Beginning in June 2019, Plaintiff was paid on June 5, 2019, instead of June l,

  2019.




                                                   4
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 11




             34.   Plaintiff did not receive a check on June IS, 2019, which was for time worked

   May 15, 2019 to May 31, 2019.

             35.   Plaintiff's next check was July 17, 2019, which was for time worked June I, 2019

   to June 15, 2019.

             36.   Plaintiff's next check was July 30, 2019, which was for time worked June 15,

   2019 until June 30, 2019.

             37.   Plaintifrs final check was August 12, 2019, which was for time worked July I,

   2019 until July 14, 2019.

             38.   Plaintiff worked until her termination on September 6, 2019.

             39.   Accordingly, Plaintiff was not paid for her hours worked after July 14, 2019, and

   for all of her hours worked in August 2019 and September 2019.

             40.   Plaintiff routinely told Defendant Carter that she needed to be paid.

             41.   Despite her demands, Plaintiff was not paid.

             42.   On August 29, 2019, Plaintiff engaged in a series of emails with Defendant

   Carter, wherein she told him that she needed to be paid for her hours worked. (A copy of the

   August 29, 2019, emails arc attached as Composite Exhibit A.)

             43.   During the August 29, 2019 email exchange, Defendant Carter told Plaintiff that

   she was being insubordinate and ordered her to leave the office. See Exh. A.

             44.   Plaintiff responded by again telling Defendant Carter that she needed to get paid.

   See id.

             45.   Plaintiff was again told to leave the office. See id.

             46.   On September 6, 2019, just eight (8) days after again asking when she would be

   paid, Defendants fired Plaintiff;


                                                      5
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 11




         47.     Plaintiff's inquiry was protected activity under the FLSA.

         48.      Plaintiff had never received any discipline prior to her termination.

         49.      Suddenly, a mere eight (8) days after she is requesting, in writing, to get paid,

  Plaintiff is terminated.

         50.      Defendants retaliated against Plaintiff because of her protected activity.

         51.      Defendants' policy of wrongfully denying Plaintiff, and the putative class'

  payment of minimum wage and overtime is eompanywide.

         52.      Defendants knew, and have known, that Plaintiff and all similarly situated

  employees perform work without compensation and have chosen to deny them overtime and

  minimum wage compensation for performing this work in willful disregard of their rights under

  the FLSA.

                             COLLECTIVE ACTION ALLEGATIONS

         53.      Plaintiff re-alleges and incorporates by reference paragraphs I through 51.

         54.      Plaintiff brings Counts I and II as an opt-in collective action pursuant to 29 U .S.C.

  § 2 l 6(b) on behalf of himself and the following:

                 All persons employed in an administrative capacity for Defendants
                 for the past three years (plus any applicable tolling) who were not
                 paid full and proper overtime and minimum wage for all hours
                 worked.

         55.      Plaintiff reserves the right to amend said class definition consistent with

  information obtained through discovery.

         56.     The class is so numerous that joinder of all members is impracticable. Plaintiff

  has executed a Consent to Become Party Plaintiff which is attached as Exhibit B.

         57.     The FLSA claim may be pursued by those who opt-in to this case.




                                                       6
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 11




          58.     The number and identity of other Plaintiffs yet to opt-in and consent to be party

  Plaintiffs may be determined from the records of Defendants, and potential class members may

  easily and quickly be notified of the pendcncy of this action.

                                               COUNTI

      FAILURE TO PAY OVERTIME COMPENSATION TO ADMINISTRTIOVE
   EMPLOYEES IN VIOLATION OF THE FLSA DURING THE RELEVANT LIABILITY
                               PERIOD

          59.     Plaintiff re-alleges and incorporates by reference paragraphs I through 57.

          60.     This Count is against all Defendants.

          61.     During the FLSA Relevant Liability Period, Defendants failed to properly

  compensate all administrative employees by failing to properly pay overtime for all hours

  worked in excess of forty (40) hours in a given work week.

          62.     Defendants actions were willful.

          63.     PlaintiIT, on behalf of herself and other similarly situated employees, seeks unpaid

  overtime compensation in amounts to be determined, as well as an equal amount of liquidated

  damages (or pre-judgment interest in the even liquidated damages are denied), post-judgment

  interest, and attorney's fees and costs pursuant to 29 U.S.C. § 216(b).

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all similarly situated employees

  demands judgment against Defendants and requests that this Court:

          a.      Issue a notice to all administrative employees who were employed by Defendants

  at any time during the Relevant Liability Period, informing them of their right to file consents to

  join this action;




                                                     7
    Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 11

J
              b.     Find that Defendants' violations of the FLSA were willful and impose a three (3)

       year statute of limitations period for FLSA claims;

              c.     A ward Plaintiff and all other similarly situated employees unpaid overtime;

              d.     Award Plaintiff and all other similarly situated employees liquidated damages;

              c.     A ward Plaintiff and all other similarly situated employees post judgment interest;

              f.     Award Plaintiff and all other similarly situated employees attorney's fees and

       costs; and

              g.     Award Plaintiff and all other similarly situated employees any other relief this

       Court deems just and appropriate.

                                                  COUNT II

          FAILURE TO PAY MINIMUM WAGE COMPENSATION TO HOURLY PAID
        LABORERS IN VIOLATION OF THE FLSA DURING THE RELEVANT LIABILITY
                                    PERIOD

              64.     Plaintiff re-alleges and incorporates by reference paragraphs I through 57.

              65.    This Count is against all Defendants.

              66.     During the FLSA Relevant Liability Period, Defendants failed to properly

       compensate all administrative employees by failing to properly pay minimum wage for all hours

       worked in a given work week.

              67.     Defendants actions were willful.

              68.     Plaintiff, on behalf of herself and other similarly situated employees, seeks unpaid

       minimum wage compensation in amounts to be determined, as well as an equal amount of

       liquidated damages (or pre-judgment interest in the even liquidated damages are denied), post-

       judgment interest, and attorney's fees and costs pursuant to 29 U.S.C. § 216(b).




                                                         8
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 11




                                      PRAYER FOR RELIEF

         WHEREFORE. Plaintiff, individually and on behalf of all similarly situated employee

  demands judgment against Defendants and requests that this Court:

         a.      Issue a notice to all hourly paid kitchen workers who were employed by

  Defendants al any time during the Relevant Liability Period. infonning them of their right to file

  consents to join this action;

         b.      Find that Defendants• violations of the FLSA were willful and impose a three (3)

  year statute of limitations period for FLSA claims;

         c.      Award Plaintiff and all other similarly situated employees unpaid minimum wage;

         d.      Award Plaintiff and alJ other similarly situated employees liquidated damages;

         c.      Award Plaintiff and all other similarly situated employees post judgment interest;

          f.     Award Plaintiff and all other similarly situated employees attorney's fees and

  costs; and

         g.      Award Plaintiff and all other similarly situated employees any other relief this

  Court deems just and appropriate

                                            COUNTIII

                                  RETALIATION UNDER THE FLSA

         69.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 57.

         70.     This Count is against all Defendants.

         71.     Plaintiff engaged on protected activity when she inquired when she was going to

  be paid for hours worked.

         72.     Plaintiff suffered an adverse action insofar as she was sent home and told she was

  insubordinate and then suffered another adverse action when her employment was tenninated.


                                                  9
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 11




              73.   There is a causal connection between Plaintifrs protected activity (which

   occurred on August 29, 2019) and both adverse actions.

              74.    Specifically, Plaintiff was send home and told she was insubordinate the same day

   as her protected activity.

              75.    Further, Plaintiff was terminated eight (8) days after her protected activity.

              76.    Defendants do not have a legitimate non-discriminatory reason for terminating

   Plaintiff.

              77.    Plaintiff has suffcred damage due to the actions of Defendants.

                                          PRAYER FOR RELIEF

              WHEREFORE, Plaintiff, individually and on behalf of all similarly situated employee

   demands judgment against Defendants and requests that this Court:

              a.     Award Plaintiff economic damages;

              b.     Award Plaintiff liquidated damages;

              c.     Award Plaintiff compensatory damages, including but not limited to damages for

   mental anguish and emotional distress;

              d.     Award Plaintiff punitive damages;

              e.     A ward PlaintitT pre and post judgment interest;

              f.     Award PlaintitT front pay;

              g.     Award Plaintiff attorney's fccs and costs; and

              h.     Award Plaintiff any other relief this Court deems just and appropriate.

                                              JURY DEMAND

              Plaintiff, and all similarly situated employees demand a trial by jury on all issues so

   triable.



                                                       10




                                                                                                         I
Case 1:19-cv-24054-UU Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 11




   Dated: October I, 2019,
   Fort Lauderdale, Florida

                                    Respectfully submitted,

                                    By: ls/Michael L Elkins
                                           Michael L. Elkins
                                           Florida Bar No. 523781
                                           melkins@mlelawfirm.com
                                           MLELAW
                                           633 S. Andrews Ave.
                                           Suite 500
                                           Fort Lauderdale, FL 3330 I
                                           Telephone: (954) 401-2608
                                           Co-Counsel for Plaintiff

                                       ls/Joshua M. Entin
                                           Joshua M. Entin, Esq.
                                           Fla. Bar No. 493724
                                           josh@entinlaw.com
                                           ENTIN LAW GROUP, P.A.
                                           633 S. Andrews Ave.
                                           Suite 500
                                           Fort Lauderdale, FL 3330 l
                                           Telephone: (954) 761-7201
                                           Co-Counsel for Plaintiff




                                      11
